On Petition for a Rehearing.
Bicknell, C. C.
The complaint sets forth that the defendants conspired together to cheat the plaintiff by the means, thereinafter set forth. It then states that Breedlove and McClellan came together to the plaintiff, and Breedlove made-certain representations which McClellan corroborated, and on which the plaintiff relied, because he had confidence in Breed-love as a brother Mason; that Gossett, a few days afterwards,, made like representations as to certain notes proposed to be given for plaintiff’s stock of groceries and the good-will of' his trade; that a day or two thereafter Gossett and Gause’ came together to the plaintiff and made similar representations as to said notes and the land for which they were given,, and as to a mortgage by which they, were alleged to be secured; that plaintiff, in consequence of his confidence in Breedlove as a Mason, niade no examination as to said real estate, but relying on said representations, sold said stock and: good-will to Gossett, took therefor said notes and mortgage,, paid Gossett $25 to boot, and- delivered to him the goods; that all of said representations were false and fraudulent, and were made in pursuance of said conspiracy and for the purpose of inducing the plaintiff to sell said goods for said notes, *326and mortgage. Wherefore, etc. Several of the representations were of material matters of fact.
Filed June 21, 1884.
The complaint stated a good cause of action against all of the defendants, and the separate demurrers of the defendants Breedlove and McClellan were properly overruled.
In the complaint the plaintiff, in averring the completion of the sale, has omitted a word which ought to be supplied; ' he says he sold the stock of goods and the good-will to Gos-sett, “ and did pay him the sum of $25 in cash, and the said notes and mortgage, and delivered to him the possession of the goods,” etc.
Here the word “ received ” was omitted before the words “ said notes and mortgage.” Supplying that word, the statement will be that the plaintiff sold the goods, etc., to Gossett,
“ and did pay him the sum of $25 in cash, and received the said notes and mortgage, and delivered to him the possession of the goods,” etc. This defect in the pleading might have been amended by the court below, and must be deemed to be amended in this court. R. S. 1881, section 658.
As to the motion for a new trial, we think it needless to .add anything to the principal opinion.
The petition for a rehearing ought to be overruled.
Per Curiam. — The petition for a rehearing is overruled.